Cooper, J.,
delivered the opinion of the court.
S. J. Kent, by his declaration to Ricketts that the title to the land in controversy was in Charles Kent and wife, and by procuring Ricketts to buy and accept their title, was estopped from setting up his own title as against that thus acquired. The statute of frauds has no application, for the conveyance from Charles Kent and wife was by proper deed, and though they had no title, S. J. Kent was precluded from asserting that fact. Dickson et al. v. Green, 24 Miss. 612; Nixon’s Heirs v. Carco’s Heirs, 28 Miss. 414; Vicksburg, etc., R. R. Co. v. Ragsdale, 54 Miss. 200; Staton v. Bryant, 55 Miss. 262.
The complainant, Money, acquired'no title which can be asserted against Ricketts by his purchase under the judgment against S. J. Kent, for before the rendition of the judgment Ricketts was in possession of the land, and this was notice to the world of his claim. It is also shown, though by disputed testimony, that Money had actual notice of the title by which Ricketts claimed, and it is clear Shat the deed from Kent and wife to him was then recorded.
Conceding that the note given by S. J. Kent to Charles Kent and wife remains unpaid, it is abundantly shown that in the transaction by which Ricketts acquired title to the land for which it was given, the mortgage retained for its security was waived by the payees of the note, and inasmuch as Money took the note after its maturity, he holds it subject to all defenses which might have been made to it in the hands of the payees.

The decree is affirmed.